Exhibit 10.1

 

       

500 SEVENTH AVENUE

NEW YORK, NY 10018-4502

               

PHONE: 212-575-6339

FAX: 212-382-3442

        LOGO [g63590logo1.jpg]        

richard.assaf@sterlingbancorp.com

www.sterlingbancorp.com

        June 27, 2007        

Richard Assaf

Vice President

       

Mr. Alvin Murstein

Medallion Financial, Inc.

437 Madison Ave. 38th Floor

New York, NY 10022

 

  Re: $20,000,000 Revolving Credit Note and Loan  
and Security Agreement dated August 14, 2006.

Dear Mr. Murstein:

Reference is made to the Loan and Security Agreement (“Agreement”) dated
August 14,2006 by and between Medallion Financial Corp. (“Borrower”) and
Sterling National Bank (“Lender”) and the underlying Revolving Credit Note
(“Promissory Note”), which the Borrower executed in the original principal
amount of twenty million dollars ($20,000,000.00), which expires on June 30,
2007. As you know, the Lender’s obligation to make advances under the Agreement
expires, and all amounts due and owing under the Promissory Note and the
Agreement are payable in full, on June 30, 2007 (the “Revolving Credit
Termination Date”). Lender is willing to extend the Revolving Credit Termination
Date to July 31, 2007 (the “Extended Revolving Credit Termination Date”),
subject to the following terms and conditions:

 

  1. All other terms and conditions of the Agreement and the Promissory Note
remain in full force and effect.

 

  2. The Extended Revolving Credit Termination Date shall be effective upon
receipt by the Lender of a copy of this letter signed by the Borrower no later
than June 30,2007.

In order to induce Lender to grant this extension Borrower hereby represents
that: (a) there is no default or event of default under the Agreement, the Note
or any other loan document, (b) the principal amount currently outstanding under
the Note and the Agreement is $0, and the Borrower has no claims, defenses or
offsets against the payment thereof, and (c) the Borrower ratifies and reaffirms
the Note, the Agreement and the other loan documents in their entirety.

If the foregoing is satisfactory, please have a copy of this letter signed by
the Borrower and return the executed copy to me by overnight delivery service.

Yours truly,

Sterling National Bank  

/s/ Richard F. Assaf

  Richard F. Assaf   First Vice President  

AGREED AND ACCEPTED THIS 27 DAY OF JUNE 2007

 

Medallion Financial Corp.   By:  

/s/ Alvin Murstein

  Name:   ALVIN MURSTEIN   Title:   CEO  